Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 1 of 15 PageID #: 421




                   EXHIBIT 2
          Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 2 of 15 PageID #: 422


I
I •
'I




                                                     .     BE'il'WEEN



                                                W!NDSOR JClNQlAI.$ JNC.




                                 ,omiso'N'      .JOHNSON BASY PROOOC"J1S COMPAHY,
                                                    A DIV1610'M OP
                                JOSNSON         JOB1f50H CONSOMIR PROD'OCTS, ?RC:.




                                                   JAlftl~Y 6, 1119




                                        =   .            ----- --
      (




Protected oocume nt ~-s ubject t o Protecti ve orde r                                J NJ 000066674
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 3 of 15 PageID #: 423




        ~t.icn
              S@ll r's ecv n nts.                                                                                          . ..
                   e-,rm of Agreement: .. . . ...                    + ..   ..   ..   ~· ·    ···   .. .    .. .   .


               ( 6)      Initiol Term........ •• • •••••  • •• •
              (b >       Add ic"-' Terms •.• ., •• • •• • • •                                                              ........... .
                                                                                                        •                                            5


               f b)•     Buyer• .s eq-uirem~nt.1... • • • • • •              •       ••
                         Shear Disc. • . • • • • • . • • • . • • • , • , • , ~ , • , • . • , ..                                                   6
                                                                                                                                                     5
              ( C)       M1n i mu~ Puteh•5 s ••••• •• ••••••••••••.•••.••• •                                                                    10
                            (j)              :t.ni't..l.a1 Ter;n~r=rst Fi ve Years ••. ••• •• • •• ·                                            l-0
                            (ii t              ni~iai ~~rm-Second tive Years ..•.••.•..                                                         1:
                                        . .. ........
                                .. . ..PTlce:         .... ·---·· ............... .. .... .
                         .Sas                 •• • •. • .: . . ... ..... . . . . ,., ,., • •                                                    l!t
                         Ann ual Pric:     djU5tment •• , . . . . . . . . . . . . . . . . . . . ..                                              1
                         '( )    r>l'finit ions, , .. .. .. .... ... ••••• •• • •• ••• •• ·                                                          3
                                 (Al     kdju~t•d ~ric ••••••••••••••.••.••• •                                                                  1)
                                 (9)     &a11 D1.lator •• ,          , ............ .                                                           13
                                 [CJ     N~ r>@fl6tor-• ••• •••••• ••• ••• • • ••                                                               14
                                 (D )    S~•• Market Eaak t
                                            (E}
                                                           P.r •   a•· ......... ............. .........
                                                                                                    .... .                                           4
                                                                                                                                                     4
                                                   ~·~ Mar~ t ••~• Prt
                                            ( FJ   K&rke.t Ba     t Pric
                                                   D~t•rmI nation.. .. • • • • . • • • • •
                                           P~ i~ e Al!lµ&t111~nt Fac~or~.    •••••                                                              .15
                                            (,A )          GNP Faotot..                      •••• •         ,•••• • •• ••••• • ••                 5
                                            (Bj   Kar~at aas~et Fat:tor . . • • •• • ••                                                         .15
                            (iii)            djust~e~t Formula . ,.     ••••••••                                                                     :
                            ( ·vJ   Sub$ tit ta I>~flator • • • • • • • • • • • • • • •• • •                                                    .16
                            (V)    ·R    I: ing t>•fl-ator-a, Pdce . .. . . . .. ...... .                                                         l
               ( }           dl!lHonal Pr - ca Ad.ctJtmen •       • ••        • ••                                                              17
               (d)          P~ c@ Reop n•r - ··· ••••••••••••••••••••••••••••                                                                        7
               (e)          Hardship .............. . •••• • ,,                                                • ., •              •• ••        1S
                            c
                            (11)
                                           auy r's
                                           Seller'
                                                              a•rdshi~·······  ······· ·
                                                               &ardsbip •••• , ,
                                                                                                                                                2D
                                                                                                                                                 ;
                                                                                                                                   •
       s.     0Tder
              (A)
              tb)
                            • P-ayment... • • • • • • • • • • • • •
                            PU:Cl'lase £&tiznatea ... .. . . •, •••,•••••••••••••
                            Qrdet.-s . ...... ., • • • • • • • • • • • • • • • •. • • • •
                                                                                                    •                  •      ••
                                                                                                                                   ......
                                                                                                                                       •
                                                                                                                                                 23
                                                                                                                                                 23
                                                                                                                                                 2~
              ( C:)         Coopetat1on1 Priority......                                                                            • •••• • •    2
              ld)           ~itle 7 R tk; Mod• of D~llver                                                                     •    •        •    25
               (            p    ~ f t . . . . . . . . . . . . . . . . . . . . -. . . .. . . . . . . . .. . . . . , . . . . . . . . .            25

                                                                            l 'f




            fillhj t    t        1 10         i~      (I       I'                                                                               Jr,JJ    00006667)
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 4 of 15 PageID #: 424



      S cUon
      6.        Speeifi catioo,i Quality .•••...••.••••••••..•• , .• •.• •.                                                                                                               5
                '( a .)         Sou t c-e • • • • • • • • • - • .. • • • , • , • , , , , , , 1 1 , , , ,                                                                                 25
                   b)           Qua i ty t na~~5 • • , • , • . • • • • • • • • • • • • , • ~ • • • • • •                                                                                 17
                   ~~           Geen Manuf&cturiog Procedures and Standard
                                Op~tating P.rocedurt!s. · -~ ..... •                       • • ••                                                                     L   •••            16
                (d)             P:i·c e d'j ,stm..e.,\t1,. - · ~ ......... . . .1• •• ••• •• • ••                                                                             ••         2
                                    i)         Fina· Product                          SP-ec:iticat.tons •• • ••                                                                          ~9
                                ( U}        Mining R•gulations. . . ..    ••     • • • • • •••                                                                                           .29
                                    (iii)   Co5t S~viq95 •.•••.•••• - , ••••••• ••                                                                                                       30
                                tiV)        Colw:m Flotati e>n.. •• .• •• •• ••                                                                       •                   •              lZ
                ( e)            Shi~to-5tock Cert t.ia•ti.on ;\equiretaents., ..••. • .                                                                                                  32.
                I·t               nspec ·Dr\ Acc•pta nc1t. • • .. • • • • • • • • • • • • • • • .. • • .                                                                                 ll
                                ( 1)     on•Microbiolo;ical p•c:if ica.t:.on• • . • , •                                                                                                  3:!
                                (i ' )  Mi c:cobiclogical Speel t ca on. ... ..... .                                                                                                     34
                                    (iii)      Cv nt af Non-co~form nc                  ••                                                                                                 $
                l )             Buy et'         R-cm di u fot' tton•Co-nf or.una • ,. • • .. • • . • • •                                                                                 36
                ( t)   j        1'u:cur     Ce> 1 bouUon. • •                                            •• •                         ••                              • •                37
                Secpecy                                 • • 4!- •   •   •   •   •     •   •   •     •    •   •       •   •   •   •    •   •   •   •       •   •   •   •   •     •




                Te-rl!lin.t ·on.                • • • • • • .• .. • • • • • • • • • • .. • • .. • • • • • • • • • • • • .. • • • •                                                       38
                (a)             9ankruptcy •••• , • • •                                       • •                                                                                        38
                (b >            8t teh. • •      • • • •••• - .• • • • • • • • • • • • • • • • 4 •• -                                                                         • •        -3 9
                (c)             Sat.e- ct Asset• r S'U                             • •                                                                                                     9

                                tt.ajeure ••••••.•..••.•• •• •• • •
                                £v .at.s of Fore
                                B' J r' rorce Ma3~u,            •
                                                                    14•:j
                                                                         ,
                                                                                    ~.            •••••                                                       ..          ..
                                 ell r '• ~rce MajetJ~~ · ··· · ··~·· · •••••
                                   ~it tion •• ••••••••••• . •• ••
                                                                                                                                                              ......•
      lO ,      Se11er s rndemni y... • . • • • . • •.. • •                                                                          • ••                                                44
      u         'B uyer• a lndtcnnity ••••••••••••••                                                                                                                                       -.
                                               . .. .. .. ... .. .. .. . .. .                                    '                                                                       46
           ..   w•rr ntyt po onm~~
                ( ) w rrAnty ••• •• • •
                                                                                                                                               .. . ...                                    7
                                                                                                                         •• ••                ••• • •• • •                               41
                (b)             Appc~       orun~nc ••••                                                                                          ....... .                              47

       ••       f tOdUC:t D,v lOpitjlD t. • • • 1• • • • • • • • • • • • • •••• • • • ••• .• • • • •                                                                                       9

      1!.                                           , ..... ..•. •.... .. •.• •...••..•.•...                                                                                             51
                                                          t~ra,t.:                        ssl9111!1e t...                             ••              • •••                              51.

                                                                                                                             ••       •                           ..      -
                                                                                                                                                                                         51
                                                                                                                                                                                         5,2

                                                                            • • • •               1+ •       • ••
                                                                                                                 .... ···············
                                                                                                                              • ••
                                                                                                                                      ·                                             I,
                                                                                                                                                                                         53
                                                                                                                                                                                         SJ
                                                                                      •       ••                                                                                           3

                                                                                    ( ! .i)




             suh           c.   t     , ,o o                                                                                                                                             JMJ 000066{1'7
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 5 of 15 PageID #: 425




             (9}     S!V~:tabil ty. .......... .. ................ .. •.. ... •   53
             (h}     .Bttedn91 ..••....•.. ,. ............................ .      ~
             Ii)     Mutu•l Negotia t ion .•. ,.~-······················· ·       s~
             [j }
                                        ..
                     Obligat i on5 of Suyet .•..•••••. ····••~••••· , ····· ·
                                    .... •
                                                                                  S4

       ~IBITS

       bhibit A      Goo1'3 Kaou!11ct-uring   Procedures., Standard operatin«;
                          Proc:•dur••
       Exhibit B     Arbitration
       Eihiblt C Sampl• H~rc!5bi p ~lculation
       Eihihit D Argo.n4ut and Hammondsv!lle Ore Sod••
       Exhibi t E Ou•lity Stan~ards
       E.xhlblt I'   Ship-to-Steck Cu-t f-ication R quir 111,ent.s




                                              ( 111)




                                                                                  JNJ 000066677
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 6 of 15 PageID #: 426




                                        T~ StTPJ>t,Y            ~~~T
                                           •

               S 'IALC- SOPP Y AGRE~~, is 1!lld4! and ent red in~o th.l,s                          h    h

      d y of January. 1'989 ( t'1t "AgrHm~nt"), ·bttvteo W!NDSOR ~-tN5RA1.S
           NC• a Ve-.rmont corpcxr- tion ("S•ller 11 ) , &nd. JOifllSON                    6,   'JOHNSON
      1-4&        ~   ~UCTS Cc»<PAJO', a diviaicn o! JOSMSON                    &   J0~60~      co     S~M~
      PBQOUCf,          NC   r    ~     ~ei•e~ c.orpot&tion (•Buy r•J




      WB:E:REAS, ;ohlt on, Jobn1on~                        New 3ec••J ccrpotation          th      ~    ent
      ,o f Buye r&       haa •gr       ,a   l:o       dl. ana' C_yprut       .Une,    Qcrporation, •
      D l•waie corpo~~tio~, Ith, pa~ nt of Se 1 r                               t t•rred tc h rein
           •   •cyp:ua") ha        a;rted t o -puce~ • ,                11 th       api t;al etoc~ ot
       seller,        pun."Uant to          n ~9rem111t             ~uea    Jan\lUY g       uea         A      e

       -W.1.lla~oE Agr••~•nt•)


      "1!ER.!AS, S•ller,          tQ    d~t,, h                old to Buyer         nc! lta corpo AU
           ffUiate•,         al     o       Buy r•             United      States     cos111eUc:               c
       i   •quhell'.enh


       lifH.ERE4S, Buy• r         111 coa et           a ;rat         c p:roducta .tn the ccn           ffli

       mar et ~hie:~              ~anuftctu re4 from th                                                     rom
       sell r;




                                                           .   ~-


                                       iv   C11   I   I'                                                       J NJ 000066618
    Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 7 of 15 PageID #: 427




           ~ ' ~uy,                              deli te          t.o        · nt in the guaH y of th                             COIU'l'lf_ 1 c:

            a~~        froduots i~ ~reduces, and                                   th rater         d        trea to coo~inu                 tc
                                                                        .
           ~e~eiv!             ~ig~              q\l~l i ty        t~lc       !tCf\'11      ore     ource1           whi~~         it      has
          q,uJli "ied, er- f ,ro,p n                          w   sourc      I    which       re ~ne~ or conuolle                            b_y
           Selle--r c~               ~       s    at fi i-ate               ana        pprov cl by             uyer           hic:h h gb
           ~•l:i ty t•J.c- ·_.                     1.11 • d   ~Y auya             !or cosm tic               pp    o Ucn ,              s. t e
           term         i:osme · c:•               · • de .tned              n the PooO. Dru;                     nd .Coamet.'ic: Ac ,
           21     u·     ,C!A 1 3                      ( iil) ( h                talc: ) .


           tnlER.EAS,           Stll f             cS~aites         to con: ittae             ~     • ll           ncl d•Hv r              .ana
           &\fytr        cle lr                    o    ec:>nt>iDU           to purcl\j• "              si•y for:         na        rec: iy

           au.yer a            dome• J.c                      c;uh 1n•nts              Qt         •u:     en       th                        nd
           con itiot\'5             h    uln                t torth.


           IOOW. TSEREFOIE, i n con t du                                          ion of the 111uha                     covef-tnu            na
            gr-eeme           ~,5    ~c~ ; •i.~ed huc--i.n                        nd    for       other       ;ood       nd v lUA le
           c:,n        ·"*'    _ion,             tJl        r~cel.p~ •nd eurttc1 ney of "'h.i,eh                              t      her by
            c no~l d9 4                          n p t ~i sh reby Agr                               to110~••


           l.         Sell et'                                      S•l          r coven nu.             o auy,~r tl'l t, dur                  9
           the tar             of tbi1                 9r em•nt, S• e                       hall.       t•J       ke p proptr book
           o!     t    cord and                  ccouot            l tln          to !uy r'          purch11e            of T             from
           Sell~t         !n        ~hie~               •     e~t e          ~    1i b                  of    ta tr1naact1on                  in
           aceQtc!~nee                  1 b Qtl\ · r              ly ~cc@pt:ed aec:oaA                  n;i -pr no:iples _nd                 h
          »rovls1ona                     t        thi             9re1a1nt1            and    tbJ             ntat        i          airu o

          . rope.rue                    nd orcce              dno f•c:: u tiea "                  good r ptir, 110rUng




                                                                                   J




C                                        I   ,o    0                                                                                           J NJ 0000666'71)
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 8 of 15 PageID #: 428




         -4)rder                 ana    ccnaition           o the• •~t                   nei:e1111y        o pertor             s    1,~ 1 ~
              6-Ugation• bu•eW)c1tt                              :..


          2



                         ( )            1nlt1al. 1'era.                     't'he ini       •l ter211 of t~ia Agu ment
          { ~e "lni ial 1' rm ) aha:1                                            cOMen~ on th              l t •          o     the dat
              1          t        bova wti            ~    o~ ib~ Cloalnq D                        1p1citi•d in                h~   1ndi~
          A9·r•e,111ent                  (     l'I~       C'cMtn            runt       Dah-   >,        a.nd           un1 u        1oont-i:
          ter 1 ne                     d punuant to the tuma of A~r• 1u.nt, •"-l                                                sph          t     r

          tit
          this
          t l2)
                         cl04a of bu1in••• cxn December l&, 1~tl.
                                 gr ~ment, the t1nr,
                                 ontn          rioa co:ran       nc "i
                                                                            Calen~•          ---
                                                                                            Ye1r
                                                                                  en any Ji nuary 1
                                                                                                          for th
                                                                                                        h1l        ~ean th
                                                                                                                   n
                                                                                                                              purpo es of


                                                                                                                          ~d ng on~
                                                                                                                                     veiv


                bt q~ent Dec~m~,:

                             b)         Addition l 1J'er:u.                        Prlof     o March           n,       UU, o:- such
          later                  dat      •• the partiea uy                              ;ree, Buyer               tad $~ lu         lt'la...11.
              on.elude                  9004          taith      nt;oti              ions    cc~cernin;                  m~Adment~         o~
          modi!~cation1 to th1s ~qrt                                         e~t, it •nY, ~~icb                    h1l         pply to an
          1c1di ional teem ot
           ( th• ·~ddiUonel Tetll .. ~
                                                 -        c·v,     15)            ea:• f om        na
                                                                                     ~e tv nt that t~
                                                                                                        altet Jan ary 1, 199
                                                                                                                         parties •tl•ll
          •gree                   o     e-ntu .Jnto a.p                          c!lditional 'l'er ,           be tum of thl11
              greement may be extendea .o.r                                          uch A4dltional Tr~ on                       he 1er111.s
              tid eond.l tiona •et !orth                                    n t.t\i.1 Agretm•nt,               1       modified by any
          vi.lid 1mendm1n                             beTeto,          tn         h~ event that auver ana SelleT                           jl


          Addi 1onal. 'l'                      m on or b               or _ ~aroh 31, 199.8 • &uyer tha.l. nave th



          T'I                t
                                                                                  - -.
                                                                                                                                                 JI.JJ 000066f1 0
  001• In~ (I     °'"'       uhj t       i'1   I I 01!     i'1    (I   fl   I'
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 9 of 15 PageID #: 429




        r i nt t ,o sol! ci                        bid~ trom ,                 nd t-' t1e9c:Uat                  b~       re Ju.
        l99f!)                 t le             pp            gieemen                                                            d     .. U ·
                                                                    I


           anu TY l                 19U, vith                     ny     ti     d    partyz           ,avid•~. hovev1r,                  b· :
        5>ti~r               o t.nt         lng into • t le                         ap      y    gne11en         viith       uch        lrd
                                                                              tght• on or bttor• Oetcbtr                               998·.
                                                                                                                                                     ..., 7
        to m••t th• t                       l'U         n         condlUona vhieh 8tiAY r                        ••       r••ch•4 wt.th
            en               hi d     pauy.                   ln        ~h           V    nt    chat .&•          Rt•        c t et
           ubstant              lly         quSva           e.ot to or          ••        l,f   tavorabl           han       UC!\ third
       ; rty ·,                lfffil           nd         oncli t'ions r Buy                    ha   I      nt.tr        in,o    •             ~


           Lr~       y       vr 1ment wit                   Sel l r c02!lm~cing J4nu ry                          • lt99.


       l.     .Dc:llishi y ;. Mlntmwn: l»Yreha•••·


                         )          Buyar'             Jt5uirement1.                     Subj ect to tf1e p cv a.ions of
       S ~t ~n 3(c:) h                      ~   ot. Buy~r                hall puteha•• ! i cm se.1.ler                           nd By
           h~ l c.aus                •ll o             ! t.a Unitwd stau~                       ftUi t      1    ( •~ 8llC~ t:N"m           .i-e
       define.d 1n S ct on 6(e)                                     hece.o!)             to purc:h I            frcrm S ller /          on
           undr d percent. ODO )                                  of     t                                                                  nd
       9~yer'• Aft li1tea tor product&
       A             iatee i-n tl\e Uni. •~ St te                                                           rn ti , t '5
       of        h           ~n!t                                             . . . t.h•~        tn       y eight           01n~       I a>
       or        he ~ale                I    qu remenc                         Buyer                              M       ~ -ht                 r
       proOuc:ts monuf•ctur 4 by Buy                                           r         net 'Buy · r • a ,., t       l    tea 1n the
       Onit d                   te,         cSu~       g      h         •"ond        f "        (         ye rs: of th            ?n   ti
           erm.               iror tl\                 tp~ee            Df                 A;rc m nt-           the       erm        Buy r ..
       shal              1.nc:lude Buy1er          ' iUa t •1 ana trte -phu• ·~rtu •ctu red. by                                             1




       B\Jr      r            ~1            inetud • without   mi     ion. th prodi:ac. OJ\ C>


                                                                              - s



              11hj t           t , •oto              i'1,    11 1 •'                                                                        !IN     0000666SJ.
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 10 of 15 PageID #: 430




        manu !aet u t        b_y, !or, ct on beh1 t of, or                                     by l · eng.e o                  other
        au thor1 'i o , Jluyer or Jhlyei s t.!f U                                     tes..)      ..'l'h    •n lgn ~nt of
        thi~ Agr~ m~n t tc                 th rd p•nY p\Jtehase                          et\•ll be
        to     ny      &lt o!          Buy r'         busin u           or               ti. or th              busine -s or
         1s      s    of •ny ot · uy~: · s                       Pd.il At         I     utili in~ !ala i ~ ~h
        1unufaet r           o:f ccnt\lfflt r          prodUc-ts         or th                 ah. ot            ny        in~ o!
        cont rn r          pccduct        b1lon in; to Juy,er or Buyer•                                          Affill•t•s.
        S1l er         bal.l not           unr• aon.1 y                 1 bbold it• cona1nt                                0     th

         asi;nment' :,f                             ;r••ment            by     au~t~ to
        pu.rch       Ht.      Provid !              th t        Buyer .is net                  o det l.lLt           undt            he
        prey_ Lons ot Se~t1on S(b) hero!.~ 1-•r                                              gte •         o     1     t        bes~
                                                                                          ller 1 1
        p .r c:hase ord r,              1ub~i t':e4 by             Buy9't         pu auant            to S et ion 5 ( b)
        h i · ot      ~c·or       to commlttin9                    o         11        ord r          for       thi d          p&.rty
        pur has•r           of 1 oa• ,d tile prod\.lc:tl                              rCCll .Sell• '           Ne t W.r.d o ..
        Mill          8uy~r       gr*- ta ~k                     va~l1bl1 ~o Prlc                          tet ou1              on
        eonfid        nu 1    bad a          1uct1         doe ,nt t lon •                       y     b       necuaa y                n
        otdn to per it , uch thi d ,-.. ty to v rUy luy•r •• cmnpl                                                               nC!
         1 h ~ytr•• pQ~ch                       t    quitement           pur            ~~   to tJllt Secticn lf


               ( b)         She   t'    Ditc.          'fh       '11 le her•             to-re a-oict by S•lltr                        o
        Buy          has been manu! ctr d using                              proce11 ~•terrt                    to ~et~·n ••
                                                                 hat cnt              n plece of               qU,lpmtnt             ed

        to ma(Ju,f•ctur            th       Tate her totore                       ol4 by          eller to !I :_y~r                    •
        uttt c-ecS to he                ln •• the "She r n11c Dev-ic •.
        Sher ~1•c Proo~                       nd t~• Sh ar                   la        Davi~• r ~ neG in Buy r
        pursuant to t'h• w.1:nator                         "9re m,nt          .and hyer h reby •gree• to


                                                                  - 6




                                          i '11.! ( I fl   I'                                                                         J N 000066682
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 11 of 15 PageID #: 431




      ·~     end       da.y         r: ctdln9 th~ c:e11 Uoll or 1 4uot.ion of d ·1v ;- i •.
                                  Ori or befor               he            Xt>iz:     t i on    o! 11uch on                   huruir d              DI?
                                                        -
           wen'ty (1,0) day pe-t iod, s'@U - t •baJl not1ty Buyer o;:                                                                 (i )          ts

       int n           0    continu~             upplying               B     'i r wHh ahernat                               ta c:.        ~       t b~
           eliqere4 pr.ic1 for                   ale         e he r d               ftOID      th     life.at   Wi dtot Mil                    ,    r;i, i:

             ) 1t:s    1nten           ta 15 care•                    £ven            or ro         ee "41;     uTe          . no     ndic-ace
       s    u   t   •:a per         nent        n f>i1itr             to         upply ·            JC,                 th     e-vent              "·=
       ! ll            ball dell                 1n Event of rorc                         ,M '.j                        cc:ordano                  ! tp
                "
            1• i•c d       Ot.l    9(el         jA) -5 lier                  t,.a l cont inu                0 1Upply                 lt    c-n te
       Tal       to BuJ•r •t. th• pr1c~                                I\           _•~t d'->ring the pr ceding on
       bu dr _d.        na         w n-t11      1 O) day pHiC>cl for                             n addh on                     abtt.               60 )
       4,y.,        r-s) thi              9r"111ent •h•1l                     thin             t1l'    at           t        the clo                flt
       bu.ines11 en s.uch                      Jttit    }1       (60th) day , a11a CC}                              ller            n111. bev

       no f.-usth r obl 9at So                        or 1 1 blU . y ~hat cever pur uant t.o tl\is
       Ag r •rnea •


                (d)          t,    mi at!co .                h• prov.ii o s o! th1-& Section                                                   ball
       not b          J.nvoked                        to d             y     or     a usptD.S de.1.iv r1                       of 'l•lc to
       auy r, 9t           to d l ay
       d l v re             to     Buy r,         baent, .in h                        goo~ f 1th                •titnatlon or tne
       p rty invotlng                  uc:h proviaion •                       n Ev nt of                  ore       ktj11u •


           o Saller'                                         5 Utt               ha         nd        m~.ey. ~etend                    nd hol
             mle, Buyer. ana lt                                                         n4 aon o                th ir ce..pee '4 v
       cUrj!ctor , otU                             mplcJeee,                     nd      gent          teen             nO          al n
       1ial>1l 1ti                 rJ a1n1       O\Jt       of        ft)'    v!o       t:J or, by              u        r    o      &l\Y ~          w,
       ,ordinance,                r•gul t. on          or- rul                or        he orau                 of           n.y court               c.




                                                                             '

                uh -   G     t      I I o.tO     Ye     I    I   ll
                                                                                                                                                              JI   00006f11 0
    Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 12 of 15 PageID #: 432



            dfflinl            a.         e        agency,
            c        ~q    out of                  ny ela1m by       n emplay••, g•nt, r contracto~ of
                le             ris-ng                         o~ c~ion w th t i Agr!em~nt; provided,
           how v.e r,           t~t. S•lle.t                    shall     not       indemnify Buy,z ! r                    ny       c:h
           liab!lities to                          h• ~ttnt tat                     en    11 ilities           rise from;          Ii) _
           th ~ct              o         ofllj sion1 o! Buyt.; or (ii) the                             tts o~ omissions of
                          whic:h 11ere                       · rected by IUYt'
            fction             '<I aha                  aur h       Uie. te~in1tio11 or tx"lr clon ot tl'l-s
            grtH\ nt.



            l, hyer ·s Indemnity.                                  Buy • 1hal1 indemnify,                      el'e.nd and ho.J.d
           hac-1 5!. Sel                      r,        nd i:       thl        tes,       n4 • cb cf th            , ru1pec ive
           4ir ctors 1 office                                 mployees,             nd    ;ent    frCG! and             gain.st all
           l 1blliti1                     ridn9 out ot an_y oio                             en by Buyer of any                     • •
           ordinance,                teg\11at O-l'i e>t rul                     or c'l'I        order of           ny cour          or
            dln.~.1 rat~~                              9 ncy,       nd [rem              nd agaln       ~   all li•biiitiec
           eT si:ng cut cf                         ny           -A by           mploye.          gent, or contr~e cc cf
           9ijyer          ri in9 ta ~con•otion with thia                                             9:eemen            ~covlded,
           h(Nev r,             tMt                uy•~ a          ll not           ndemnity          •lle:c       or      ny,     oc
           1 -ab          il             t.o                 tent       ht.     uoh l-1 bilitie                ri••      ron:i     ( )
           th      •ct, ot 0111.i1aion· ot                                    rr or (b) th            • t      or om a Lona oc
           BUiet      ~~       era \lier                dii:,c::ted t>y Seller.             ln adcJ1 Uot>. auyN                   nil
           :lncf ni~y, c!S•                    ncl       s,d hold b       ~     eu 8             r~     nt1 l t       af U •t •,
            nd        c:h of t.!'lt'ir r~~etive d                                   ctot'.. , off1c1r•            employe s and
           19 r,t.s            rom.                a     g :tnet- •U.          liab        t-          ·r -i ing   out of any
           prod.uct U•.bil ·y -t, s14 Cla                                 ,     uit, de-mana or cauae at                         c:t1cn
           d ucted •cad n•t                              e    tt    ot        flY of .Seller••              f !l      •· •
r
                                                                               cs
           '5 CMO




                   llh j C.         ti     I I O O t.iV                                                                                   0009661 l
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 13 of 15 PageID #: 433




       l?'id.n g                                                                              a e ptoduc
                 ke     s, Which proa~c                          w                           : d b)I. s lie       prio:- tc               e

       tAte t·r3t abov~                               ritten. ot                   i) for wpich S\ry"~r is d ?'tctly o
       incH r c:t 'I u -apor,-sibJ if .a                                     result: 9       a4~er •a po1.•u1 i.cn        ua         c~



                        a        esult o!             B~yer'         manuf ~tur              «hipmen - and ale o              r     1e-
        ontainin9 produc
            dult po~d~r) detiv1d                                 tom     fa.le d&1!v r             t.      S ytr 5Nr1uant             t



       obligation of ind mn Uc                                       lcn pur•tr•nt: . o thia                ei,tion l.        ,,
            vent            tl

       co th                 sp e tic                 ia s for           lbcil       !" le    hen i n e.fttct         and suca
                                                                                                  material cont.ri ut...n;
            actor            in         the.            m,       suit          duian4 or c::au1             ot    ctioo       b :i..n;i

                            a      ror he purpose~ o.f thi                               Soction ll, the
       .s        All inc1ad• .Bu.ye:: a d Buy• 'a Par n,:                                        nd Att1Uates u                    Bl.l~b

            trma .a:                d!f.iJse.o in Sect.Lon O( c: t                             'T he prav1 io~           of        th:.s
        -eet.:.crn 11 st, 11                           urvi~             h     t     min t:ion or          xpl~•t1o~ of tlq.1




            ;z     .PromoUon.                   'r.1cb party h teby                     arrant      t:h1     1      11 not u5a
            ny uadel'!"&l'Jt. trad 1·uunw er repr sentation ot tfle                                                pu,ductJ o.r
              .
            ,rv· c~ of th oth, p•rty or ita ftt 1 t~•, or                                                         f ~ di r-eetly

            t indirect y to th othe p rty,        s tt1U tD, o~                                                   tbt products

            r: services o! th                          ot.n r par·t.y or i~                                      lt-hout. i n any




        : -Alli    oe




                  fillhj t        'ti     I I O:t.0     V.   I    It •                                                               Jl~J 0000661 ~
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 14 of 15 PageID #: 434




          na varr•nties r           h• h           oral or w.rit.e1n. relu.i~g to-               he · ubjec:
           t.ter hueof


              Cd)         Modt fica          bn.     Th      Ag~ m nt cannct b              ~~a~;•a and          c
      p•:for:unct, ta~ ct · aond t.ion ~•Yb• waiv•a 1n rlilbole or 1n part
          x pt by              lilt ting           eeu.t.ed. by        duly        '. ~c   ied       !tic:it 3f
      a ~ei          nd Siller.


              ( ·)        !!&lver             E?xcept.    •.s     sp•d .cally eet           forth        u n
      t ilurt or dt ay by i thJ·t party 1r to to r~tr                                                   nc      of
           y p:-c.,~is i on o           this A;teement              hall not affect          ~ t:a    ri;h       o
          tqµ-·r      fill'    ~r or-man~ t,Ju o!                  t any c mt ther attar, ana                   ne
      ~    iver of            breach cf any ~roviaion 1ha                     not ,con titute           ~alv r
      of      ny breach c.                  y oth@r _provisLon c:r o                                     cq • t.
          ny time t       ~    •ft r.


              {f )        Ga.varning L                    '1'ht    te-tlU     nd     conditions o.f          th · s

      " ~ 011\c .sh            1   .b       int e prred Jn ~~cc:, danc                whh    nd con.1t.;:\.led
      p,n·~u•nt        to t.h      Dnifocm comm rci.al.'. Cod
          tfect nth State of V •ont.


              (g)         Bev rab1Ut..f,              1'he      ntnlorcub11 ty or !nua ialty :,!
          ny Section o             pro i       on    ot thi Agre•~eA~ sha 1 no~                      !t et      Ae
          n!c· ~•bllity or              Y    l1dity of th          bil&:iu:e o! t:hb ~gr         mint.




                                                                                                                 Jl,J   0000661 JJ
Case 1:19-mc-00103-MN Document 4-2 Filed 04/18/19 Page 15 of 15 PageID #: 435


                 n         Be•a·ng11 .         All tieadiag,. o! ttiis ~gref!m n= have been
       1..a..   .rtad tee      c:Qnveni J')c:e ot         r feren<;             cnl.-y,        nd     re.     'lO    Q    be
       e-on     ·a,       d a ~rt of           hi       Agreement, ancl eh                    l in ne wty 4ftec:t
                                                    •
       the interpretation of ani of the p~cvi;ions o!                                            i•     gue         nt



                fi         Kutual Kegot1at1on.                  ~~         A;reem~nt end t • language
         ont.ained her • n h v                 been       n .lvtd          t by          he      tual       DICJOU        on
       Of        h     l)B-Yt:l I•

       eonauv d             gain1t on• p rty              0%    1\    f    vo       of        nother p
                      on ot dr tt•


                           Obligat i Olls of auyer.                  w. th      T    peel co            ay,    cov•nan.
       obli9a,t ·en or:            ;te~en~ to be- putcm1~td                     nr       una r by; auy :             i u~ r
       Jhdl pwdotm, or c:•ua,                           n aff        i t        ot Buyer to pufotftl                     ,t,

         1me-.


                lM WI »2ss, 1'SER!OF.                   he p&?'tiu h v                   ca\l•tcl this A.9r ••tttn:
         o be execut           ~   &!feQt.ve as ot -the day and yt r first                                      et fer
         t,ove

       WINOSOll           IN£AALS lNc.,                          JOBNSON                 JORNSO» BABY PROOOC'1'S
            Ve ~ont corpcr tion                                  COMPANY,    dlvi on of
                                                                 JOR>.SON  JOHNSON CO~SOMER
                                                                 PkODOCTS. ni~.    Nev J~r, y
                                                                 cocpoc&tion




                                                          - s -




                 11hj t    t   1 ,0, 0   i\Y
                                                                                                                           Jr J 000666   o
